Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicants have failed to specify the basis for the claimed weight percent value range; it is unclear if the weight percent value range is based on the weight of the polyester polyol or some other entity.	
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 14, 16-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1452073.
	GB 1452073 disclose polyurethane resins, suitable for bonding fibers or fiber assemblies (meeting the production of cables of claims 23 and 24), comprising the reaction product of a polyisocyanate, including aromatic species, with three isocyanate reactive polymers, wherein one of them is a polyester polyol having a molecular weight of 500 to 4,000 and naphthalate (fused ring) units.  The remaining two isocyanate reactive polymers, one of which contains amino groups and may be derived from aromatic group-containing reactants, may have molecular weights as low as 400.  See page 1, lines 11+; page 2; and page 3.  Though the reference is silent with respect to the use of the term, chain extender, and the reaction of a chain extender subsequent to the reaction of the polyisocyanate with the naphthalate-containing polyester polyol, the position is taken that it would have been obvious to react one of the remaining isocyanate reactive polymers, such as the amine group-containing reactant, subsequent to the reaction of the polyisocyanate with the naphthalate-containing polyester polyol, in view of the methods disclosed within page 4, lines 11-22, especially lines 21 and 22.  Furthermore, in order to limit/reduce such properties as elongation and flexibility, as desired depending upon the intended application, it would have been obvious to operate at the low end of the disclosed molecular weight ranges.  These molecular weights would have fallen within those claimed, and the lower molecular weight active hydrogen components would have functioned in a chain extending capacity.
5.	Claims 14, 16-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shinchi et al. (US 2012/0202409 A1).
Shinchi et al. disclose two-component polyurethane compositions, suitable for producing such articles as pads, wherein a prepolymer is produced by reacting a polyisocyanate, including aromatic polyisocyanates, with an aromatic skeleton-containing polyester polyol, which is subsequently cured with a compound, such as aromatic group-containing MBOCA having a molecular weight of 267 and meeting the claimed chain extender.  The aromatic skeleton-containing polyester polyol may be produced using naphthalene (fused ring) dicarboxylic acid or dihydroxynaphthalene (fused ring), including alkylene oxide adducts of the latter, and has a preferred molecular weight of 500 to 2,000.  See paragraphs [0026], [0030], [0033], [0036], [0037], [0040], [0055], and [0065}.  Though other aromatic compounds are disclosed for producing the polyester polyol, the position is taken that it would have been obvious to use the aforementioned compounds, because one of ordinary skill would have reasonably expected the use of virtually any of the disclosed compounds to yield viable polyester polyols and polyurethanes.
6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shinchi et al. (US 2012/0202409 A1) in view of Onder (US 2002/0156225 A1 or US 2003/0139509 A1).
	Shinchi et al. disclose two-component polyurethane compositions, suitable for producing such articles as pads, wherein a prepolymer is produced by reacting a polyisocyanate, including aromatic polyisocyanates, with an aromatic skeleton-containing polyester polyol, which is subsequently cured with a compound, such as aromatic group-containing MBOCA having a molecular weight of 267.  The aromatic skeleton-containing polyester polyol may be produced using naphthalene (fused ring) 
7.	Though the primary reference is silent with respect to the use of 1,4-benzenedimethanol as the chain extender, the use of this compound as a chain extender within polyurethane compositions was known at the time of invention, as evidenced by Onder.  See paragraphs [0031] and [0032] within US 2002/0156225 A1 and paragraphs [0034] and [0035] within US 2003/0139509 A1.  Since the primary reference discloses within paragraph [0055] that the curing agent is not particularly limited, the position is taken that it would have been obvious to use 1,4-benzenedimethanol for its art recognized function as a polyurethane chain extender as a curing agent within the two-component polyurethane of the primary reference.
8.	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shinchi et al. (US 2012/0202409 A1) in view of Muller et al. (US 2,861,972).
	Shinchi et al. disclose two-component polyurethane compositions, suitable for producing such articles as pads, wherein a prepolymer is produced by reacting a polyisocyanate, including aromatic polyisocyanates, with an aromatic skeleton-containing polyester polyol, which is subsequently cured with a compound, such as aromatic group-containing MBOCA having a molecular weight of 267.  The aromatic 
9.	Though the primary reference is silent with respect to the use of (1) alkoxylated 1,5-dihydroxynaphthalene as a component of the aromatic polyester or (2) the polyester polyol containing the claimed weight percent amount of alkoxylated naphthalene diol, the position is taken that each of these limitations would have been obvious in view of the teachings within Muller et al.  At column 1, lines 43-61, Muller et al. disclose polyester polyurethane comprising an alkoxylated 1,5-dihydroxynaphthalene which may contain ester units.  Furthermore, within column 2, lines 64-67, Muller et al. disclose that small quantities of these compounds may be used to produce the polyester reactant.  Therefore, in view of the disclosed use of alkylene oxide adducts of dihydroxynaphthalene within the primary reference, the position is taken that if would have been obvious to employ the naphthalene adducts of Muller et al. in the production of the polyester polyol of the primary reference, since the disclosed naphthalene compounds of the primary reference fully encompass the naphthalene adducts of Muller et al. and since these adducts may be used to produce polyesters for producing polyurethane.  Also, in view of the aforementioned disclosure within column 2, lines 64-67 of Muller et al., the position is taken that it would have been obvious to employ the adducts such that the claimed weight percent value range would have been realized.  
10.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejections, because (1) applicants’ arguments are not commensurate in .
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765